Exhibit 10.6

THIS INSTRUMENT IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT BY BDEWEES,
INC. AND XGEN III, LTD. IN FAVOR OF WELLS FARGO BANK, NATIONAL ASSOCIATION,
ACTING THROUGH ITS WELLS FARGO BUSINESS CREDIT OPERATING DIVISION, DATED AS OF
NOVEMBER 30, 2011.

SECOND AMENDED AND RESTATED

PROMISSORY NOTE

(SECURED BY PERSONAL PROPERTY)

 

        Date of Note: November 30, 2007         Amendment: December 1, 2010

Principal Amount: $2,000,000.00

     Second Amendment: November 30, 2011 (the “Second Amendment Date”)    

This Note amends and restates the original promissory note dated November 30,
2007, as amended and restated on December 1, 2010, in the original principal
amount of $2,000,000.00 made by Magnetech Industrial Services, Inc., an Indiana
corporation, and MISCOR Group, Ltd., an Indiana corporation, both with an
address at 800 Nave Road SE, Massillon, Ohio 44646 (collectively “Borrowers”),
and delivered to XGen III, Ltd., an Ohio limited liability company, (“Lender”)
with an address at 3029 Prospect Ave, Cleveland, Ohio 44115.

PROMISE TO PAY. Borrowers, jointly and severally, promise to pay Lender, or
order, in lawful money of the United States of America, the principal amount of
Two Million Dollars ($2,000,000.00), together with interest on the unpaid
principal balance from November 30, 2007, until paid in full.

PAYMENT. Borrowers will pay regular monthly payments of all accrued unpaid
interest to date, with the first such payment beginning January 1, 2008, and
with all subsequent interest payments to be due on the same day of each
successive month thereafter.

 

  (a) Beginning on January 1, 2012 and through and including December 1, 2012,
each monthly payment will consist of a principal payment of $10,000.00, plus all
unpaid interest accrued to the date of such installment payment.

 

  (b) Beginning on January 1, 2013, each monthly payment will consist of a
principal payment of $15,000.00, plus all unpaid interest accrued to the date of
such installment payment.

 

  (c) Borrowers’ final payment on this Note, due on August 1, 2013, will be a
balloon payment equal to the outstanding principal balance of this Note and all
unpaid interest having accrued to date.

Interest accruing on this Note for any given period is computed on the basis of
a 360-day year; that is, by dividing the annual interest rate by a year of
360-days, multiplied by the outstanding principal balance, multiplied by the
actual number of days within the given period (not to exceed the number of days
in which the amount of the outstanding principal balance remained the same).
Borrowers will pay Lender at 3029 Prospect Ave, Cleveland, Ohio 44115 or at such
other place as Lender may designate in writing.

VARIABLE INTEREST RATE. (a) Beginning on the day after the Second Amendment Date
through June 30, 2012, the interest rate on this Note shall be the Index Rate
plus six percentage points, but shall not be less than ten and one half of one
percent (10 1/2%) per annum without compounding, and (b) commencing July 1, 2012
and thereafter, the interest rate on this Note shall be the Index Rate plus nine
percentage points, but shall not be less than nineteen percent (19%) per annum
without compounding. Under no circumstances will the interest rate on this Note
be more than the maximum rate allowed by applicable law.

“Index Rate” means the prime rate published by The Wall Street Journal, and if
that rate is not available for any reason, then the prime rate announced by
Charter One Bank, Cleveland, Ohio (“Bank”) from time to time which is not
necessarily the lowest rate charged by Bank on its loans and is set by Bank in
its sole discretion. If the Index Rate becomes unavailable during the term of
this Note, Lender may designate a substitute index from a comparable financial
institution in the Cleveland, Ohio, area after notifying Borrowers.



--------------------------------------------------------------------------------

PREPAYMENT. Borrowers may pay without penalty all or a portion of the amount
owed earlier than it is due. Early payments will not, unless agreed to by Lender
in writing, relieve Borrowers of Borrowers’ obligations to continue to make the
monthly payments described above. Rather, early payments will reduce the
principal balance due. Borrowers agree not to send Lender payments marked “paid
in full”, “without recourse”, or similar language. If Borrowers send such a
payment, Lender may accept it without losing any of Lender’s rights under this
Note, and Borrowers will remain obligated to pay any further amount owed to
Lender. All written communications concerning disputed amounts, including any
check or other payment instrument which indicates that the payment constitutes
“payment in full” of the amount owed or which is tendered with other conditions
or limitations or as full satisfaction of a disputed amount must be mailed or
delivered to: XGen III, Ltd., 3029 Prospect Ave, Cleveland, Ohio 44115.

LATE CHARGE. If a payment is 7 days or more late, Borrowers will be charged
10.000% of the unpaid portion of the regularly scheduled payment.

INTEREST AFTER DEFAULT. Upon an Event of Default, including (a) failure to make
any principal payments pursuant to that certain Loan Extension and Modification
Agreement, dated November 30, 2011, among Borrowers and Lender (the
“Modification Agreement”), and (b) timely payment upon final maturity, Lender,
at its option, may, if permitted under applicable law, increase the variable
interest rate on this Note to five (5) percentage points over the then
applicable interest rate. The interest rate will not exceed the maximum rate
permitted by applicable law.

DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

Payment Default. Borrowers fail to make any payment in full when due under this
Note.

Other Defaults. Borrowers fail to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or to comply with or to
perform any term, obligation, covenant or condition contained in any other
agreement between Lender and one or both Borrowers (including without limitation
the Modification Agreement) or on any agreement by and between Lender and 3-D
Service, Ltd (“3-D”) or contained in any note by Borrowers to BDeWees, Inc., an
Ohio corporation (“BDeWees”) or in any agreement between BDeWees and any one or
both Borrowers or in any agreement between BDeWees and 3-D.

Cure Provisions. If any default, other than a default in payment is curable, it
may be cured (and no event of default will have occurred) if Borrowers, after
receiving written notice from Lender demanding cure of such default cure the
default within thirty (30) days.

LENDER’S RIGHTS. Upon an Event of Default, Lender may declare the entire unpaid
principal balance on this Note and all accrued unpaid interest immediately due
and payable, and then Borrowers will pay that amount. Lender’s rights are
subject to the provisions of an Intercreditor Agreement dated November 30, 2007,
by and between Lender and BDeWees.

SECURITY. This Note is secured in accordance with the provisions of a security
agreement between Lender and 3-D dated November 30, 2007, as amended, by 3-D’s
successor in interest by merger, Magnetech Industrial Services, Inc.
(“Magnetech”), as well as in accordance with the provisions of other security
agreements between Lender and Magnetech now or hereafter entered into.

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrowers do not pay. Borrowers will pay Lender the costs for
collection efforts. This includes, subject to any limits under applicable law,
Lender’s attorneys’ fees and Lender’s legal expenses, whether or not there is a
lawsuit, including attorneys’ fees, expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction), and
appeals. If not prohibited by applicable law, Borrowers also will pay any court
costs, in addition to all other sums provided by law. All of the amounts set
forth in this paragraph shall become part of the principal amount due and owing
under this Note, and as such shall bear interest hereunder until paid in full.
Nevertheless, if Borrowers are prevailing parties in any claim or lawsuit
between Borrowers and Lender regarding this Note, then Borrowers shall not owe
Lender any fees or expenses and, instead, Lender shall reimburse Borrowers for
the attorneys fees and expenses they incur in such action.

 

2



--------------------------------------------------------------------------------

GOVERNING LAW. This Note will be governed by, construed and enforced in
accordance with federal law and the laws of the State of Ohio. This Note has
been made and entered into in the State of Ohio. Borrowers consent to personal
jurisdiction in the courts in the State of Ohio.

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrowers, and
upon Borrowers’ successors and assigns, and shall inure to the benefit of Lender
and its successors and assigns.

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Borrowers do not agree or intend to pay, and
Lender does not agree or intend to contract for, charge, collect, take, reserve
or receive (collectively referred to herein as “charge or collect”), any amount
in the nature of interest or in the nature of a fee for this loan, which would
in any way or event (including demand, prepayment, or acceleration) cause Lender
to charge or collect more for this loan than the maximum Lender would be
permitted to charge or collect by federal law or the law of the State of Ohio
(as applicable). Any such excess interest or unauthorized fee shall, instead of
anything stated to the contrary, be applied first to reduce the principal
balance of this Note, and when the principal has been paid in full, be refunded
to Borrowers. Lender may delay or forgo enforcing any of its rights or remedies
under this Note without losing them. No single or partial exercise of any right,
power or remedy of Lender shall preclude the exercise of any other right, power
or remedy. Borrowers and any other person who signs, guarantees or endorses this
Note, to the extent allowed by law, waives presentment, demand for payment, and
notice of dishonor. The records of Lender shall constitute presumptive evidence
of the amounts owing under this Note. Upon any change in the terms of this Note,
and unless otherwise expressly stated in writing, no party who signs this Note,
whether as maker, guarantor, accommodation maker or endorser, shall be released
from liability. All such parties agree that Lender may renew or extend
(repeatedly and for any length of time) this Note or release any party or
guarantor collateral; or impair, fail to realize upon or perfect Lender’s
security interest in the collateral; and take any other action deemed necessary
by Lender without the consent of or notice to anyone. Borrowers, and all
endorsers of this Note, hereby waive all acts on the part of the Lender or
holder of this Note required in fixing Borrowers’ liability hereunder,
including, without limitation, presentment, demand, notice of dishonor, protest,
and notice of non-payment and protest, and any other notice whatsoever, and
further waive any default by reason of extension of time for payment or any
other indulgence or forbearance granted to Borrowers or endorser hereof.

Borrowers hereby acknowledge that the proceeds of this Note have been used for
business purposes and not for consumer, family or household purposes.

CONFESSION OF JUDGMENT. Each of the Borrowers authorizes any attorney of record
to appear for it in any court of record in the State of Ohio, after an
obligation becomes due and payable whether by its terms or upon default, waive
the issuance and service of process, and release all errors, and confess a
judgment against it in favor of the holder of such obligation, for the principal
amount of such obligation plus interest thereon, together with court costs and
attorneys’ fees. Stay of execution and all exemptions are hereby waived. If any
obligation is referred to an attorney for collection, and the payment is
obtained without the entry of a judgment, the obligors shall pay to the holder
of such obligation its attorneys’ fees.

PRIOR TO SIGNING THIS NOTE, BORROWERS READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWERS AGREE TO
THE TERMS OF THE NOTE.

BORROWERS ACKNOWLEDGE RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

3



--------------------------------------------------------------------------------

BORROWERS: MAGNETECH INDUSTRIAL SERVICES, INC. By:       Michael P. Moore,
President & CEO

WARNING – BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THIS AGREEMENT,
OR ANY OTHER CAUSE.

 

MISCOR GROUP, LTD. By:       Michael P. Moore, President & CEO

WARNING – BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THIS AGREEMENT,
OR ANY OTHER CAUSE.

 

4